EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stefan Koschmieder on 5/19/2021.

The application has been amended as follows: 
TO THE CLAIMS:

Amend claim 1 as follows:
Claim 1. (Currently Amended) A transparent electrode comprising:
a transparent substrate; and
a composite layer disposed on the transparent substrate, wherein the composite layer comprises
a graphene layer and a plurality of nanoparticles, wherein the nanoparticles are embedded in the graphene layer and extend through a thickness of the graphene layer, 
wherein at least a portion of the plurality of nanoparticles are in direct contact with the transparent substrate and a gap is present between the graphene layer and the transparent substrate, 
wherein the transparent substrate consists of one or more selected from the group consisting of quartz, glass, polymethylmethacrylate, polydimethylsiloxane, polyethylene terephthalate, polybutylene terephthalate, polyacrylate, polymethacrylate, polyethylene, polypropylene, polyvinyl chloride, polyethernitrile, polyethersulfone, polystyrene, polycarbonate, styrene acrylonitrile, styrene methyl methacrylate, and methyl methacrylate butadiene styrene.

Cancel claims 12 and 21-23.

Amend claim 24 as follows:

Claim 24. (Currently Amended) A transparent electrode comprising:
a transparent substrate; and
a composite layer disposed on the transparent substrate, wherein the composite layer comprises
a graphene layer and a plurality of nanoparticles, wherein the nanoparticles are embedded in the graphene layer and extend through a thickness of the graphene layer, 
wherein at least a portion of the plurality of nanoparticles are in direct contact with the transparent substrate and a gap is present between the graphene layer and the transparent substrate, 

wherein the nanoparticles of the plurality of nanoparticles have a thickness greater than the thickness of the single graphene layer, 
wherein the plurality of nanoparticles are boron nitride nanotubes with an average diameter of 3-10 nm, and
wherein the gap defines a distance between the graphene layer and the transparent substrate of 0.1-10 nm.

Add New claim 25 as follows:
Claim 25. (New) The transparent electrode of claim 24, wherein a ratio of the thickness of the graphene layer to an average diameter of the nanoparticles of the plurality of nanoparticles is 1:1.5 to 1:10.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the closest prior art of Guo, alone or in combination, does not disclose, suggest or render obvious the claimed transparent electrode comprising a graphene layer and a plurality of nanoparticles, wherein the nanoparticles are embedded in the graphene layer and extend through a thickness of the graphene layer, wherein at least a portion of the plurality of nanoparticles are in direct contact with the transparent substrate and a gap is present between the graphene layer and the 
With respect to claim 24, the closest prior art of Guo, alone or in combination, does not disclose, suggest or render obvious the claimed transparent electrode comprising a graphene layer and a plurality of nanoparticles, wherein the nanoparticles are embedded in the graphene layer and extend through a thickness of the graphene layer, wherein at least a portion of the plurality of nanoparticles are in direct contact with the transparent substrate and a gap is present between the graphene layer and the transparent substrate, wherein the plurality of nanoparticles is embedded in a single graphene layer, extend through a thickness of the single graphene layer and is in direct contact with the substrate and wherein the plurality of nanoparticles are boron nitride nanotubes with an average diameter of 3-10 nm in combination with the other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234.  The examiner can normally be reached on Monday-Thursday 12-10 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726